Determination of respondent Police Commissioner, dated August 8, 2003, which found that petitioners wrongfully caused injury to a civilian, that petitioner Truglio used excessive force against the civilian and that petitioner Lopez wrongfully issued a summons to the civilian for disorderly conduct after improperly searching the individual without requisite authority, and which imposed a penalty of forfeiture of 20 vacation days against each petitioner, unanimously confirmed, the petitions denied and this proceeding (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered January 15, 2004) dismissed, without costs.
Respondent Commissioner’s determination is supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). There is no basis in the record to disturb the agency’s findings regarding witness credibility (Matter of Berenhaus v Ward, 70 NY2d 436 [1987]). The penalties imposed are not shocking to our sense of fairness (Matter of Rodriguez-Rivera v Kelly, 2 NY3d 776 [2004]). Concur—Mazzarelli, J.P., Marlow, Ellerin, Gonzalez and Catterson, JJ.